Citation Nr: 1119183	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-09 466	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for inflammatory bowel disease (IBD) (claimed as Crohn's disease and ulcerative colitis).

2. Entitlement to service connection for a disability manifested by joint pain (to include as secondary to medication for IBD).  

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1998 to August 1999, March 2003 to March 2004, and from November 2005 to October 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

The Board notes that while the Veteran's original service treatment records (STRs) were certified as unavailable in a February 2009 memorandum, a July 2010 Report of General Information notes that his STRs were received on May 29, 2010 but were not matched to his file.  The STRs currently associated with the claims file appear to be copies that the Veteran submitted with his original claim (they are labeled as such and the February 2009 memorandum indicates that his personal copies were received in October 2008).  Significantly, there are references in the file to records which may have been a part of Veteran's original STRs that do not appear in the copies he submitted.  Specifically, a 1995 private treatment record which was the basis of the Medical Evaluation Board (MEB) finding that his IBD/ulcerative colitis pre-existed service does not appear in the STRs the Veteran submitted.  As the STRs submitted by the Veteran appear to be incomplete and, as a VA report notes that original STRs were received in May 2010 but not matched with the file, further development for complete STRs is necessary.  

Additionally, a record of psychiatric diagnoses made in June 2000 is not associated with the claims file but was relied on in the rating decision.  The Veteran testified that he saw a counselor twice during that period.  It is unclear whether this was private treatment or military treatment.  

	IBD and disability manifested by joint pain

The Veteran alleges that he had the onset of IBD/ulcerative colitis while on active duty (with a formal diagnosis in 2006).  The MEB found that such disability pre-existed the Veteran's active service (based on 1995 private treatment records of gastrointestinal complaints) and was not aggravated therein.  The December 2008 VA examination, while apparently based on partial medical records brought by the Veteran (as the claims file was not reviewed), found that the Veteran's chronic ulcerative colitis occurred during active service, and not before.  Accordingly, a VA examination to determine whether the Veteran's ulcerative colitis clearly pre-existed service and whether such disability increased in severity/was aggravated beyond natural progression during active service is necessary.

The December 2008 VA examination found that the Veteran did not have a separate disability entity secondary to his IBD.  It was noted that his symptoms of myalgias, arthralgias, and paresthesias were side effects from his IBD medication and that he did not have arthritis as an extra-intestinal manifestation of IBD.  A later, June 2010, VA outpatient treatment record notes that the Veteran had "arthopathy [sic] ?2/2 - colitis."  The provider noted that axial pain presumed to be related to Crohn's was a major concern.  The assessment was Crohn's-Colitis reasonable control and Crohn's associated arthritis.  This record suggests that the Veteran may have developed a musculoskeletal disability secondary to IBD.  If Crohn's disease is determined to have been either incurred or aggravated in service, whether the Veteran has a musculoskeletal disability secondary to the Crohn's/or medication for such disease must also be ascertained on examination.   

	Psychiatric disability

A November 2008 (one month after the Veteran's separation from active duty) VA outpatient treatment record notes a diagnosis of Adjustment Disorder with Mixed Anxiety and Depressed Mood.  The Veteran reported the onset of his depression was a year prior.  On December 2008 VA examination Adjustment Disorder with Depressed Mood and Panic Disorder without agoraphobia were diagnosed.  The "Resolution of Diagnosis" was noted to be "a later development or new phase of the same diagnosis."  The record shows that the Veteran had psychiatric medication prescribed during service and was treated by a private physician for anxiety and depression.  He also had what were termed as "psychological difficulties" in 1989 and apparently received pre-active-service psychiatric diagnoses in June 2000.  The records of the two June 2000 counseling sessions reported by the Veteran (when a psychiatric diagnosis was made) are not associated with the claims file (and are pertinent evidence that must be secured).  A VA examination to determine the nature and etiology of the Veteran's psychiatric disability is also necessary. 

	Migraine Headaches

In a February 1997 letter, J.O.C., M.D. notes that he treated the Veteran for migraines (with Fioricet) and suggested a trial of Imitrex.  STRs note that the Veteran complained of migraine headaches and took prescription medication for such during active service.  A VA examination is needed to determine whether the Veteran's current migraine headache disorder clearly pre-existed his active service and if so, whether or not it increased in severity beyond natural progression therein. 

Finally, the complete records of private treatment the Veteran received for the disabilities at issue before, during, and after active service are pertinent and perhaps critical evidence in the matters at hand, and must be secured and considered in the adjudication of the claims.  [The Board notes that when informed that there were outstanding treatment records from L.A.D., M.D., the Veteran's representative advised the RO to proceed based on the evidence of record.  An adjudication based on an acknowledged incomplete record is ipso facto flawed, and subject to future revision.  Therefore, the outstanding records must be sought/secured.]  

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for exhaustive development to locate and secure the Veteran's original STRs.  Any finding that the records are unavailable should be reconciled with the RO notation that they were received on May 29, 2010, but not matched to his claims file.  In such circumstance they should again be certified to be irretrievably lost (with explanation for the record).   

2. The RO should ask the Veteran to identify (by a chronological listing ) the providers, locations, and approximate dates of any and all such private evaluation and/or treatment he received for migraines, IBD and joint pains, and psychiatric disability, records of which are not already associated with the claims file.  He should also provide releases for VA to secure complete records from all private providers identified.  Of particular interest are complete treatment records from: (1) J.O.C., M.D. (who wrote the February 1997 letter regarding "migraines"); (2) L.A.D., M.D. who was noted to be the Veteran's primary care provider, and prescribed the Veteran's psychiatric medication; (3) the provider who treated the Veteran for gastrointestinal complaints claimed to be "giardia" in 1995; (4) the counselor the Veteran saw for two sessions in June 2000; (5) the provider who prescribed the Veteran Paxil (noted to be discontinued after two weeks in a November 2000 STR); (6) K.B., M.D. who provided a work excuse for the Veteran for "medical reasons" from June 8-12, 2000; and (7) P.C., M.D. the Veteran's adolescent primary care provider.  

The Veteran must be afforded the one year period of time specified in § 3.158(a) to respond with the identifying information and releases he is responsible for submitting.  If his response is incomplete, he must be so advised, and afforded opportunity to complete it.  If it remains incomplete, or he does not respond, the claim must be processed under 38 C.F.R. § 3.158(a).

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of all evaluations and treatment from the sources identified.  The RO should not proceed to instructions 3 through 5 until all of the above requested development is completed.  

3. The RO should then arrange for the Veteran to be examined by an appropriate provider to determine the nature and likely etiology of his claimed IBD and whether he has a chronic disability manifested by joint pain secondary to IBD.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examining provider should provide an opinion indicating whether it is at least as likely as not (a 50% or better probability) that the Veteran's IBD was either incurred or aggravated in service and whether he has a chronic disability secondary to IBD.  The examiner must explain the rationale for the opinions in detail.  The explanation of rationale must specifically include responses to the following:

a. Is there any evidence in the record that renders it undebatable from a medical standpoint that the Veteran's IBD pre-existed his active service?  If the response is yes, please identify the factual data evidencing pre-existence.

b. If IBD is found to have pre-existed service, is there any support in the factual evidence of record for a finding that such disability increased in severity during active service?  If the response is yes, please identify such evidence (or any evidence indicating that it did not increase in severity during service).

c. If IBD did not pre-exist the Veteran's active service, is there any evidence in the record to support that it was incurred therein, or is otherwise etiologically related to his active service?  Please identify any such evidence.

d. Does the Veteran have a chronic disability manifested by joint pain that is secondary to his IBD, to include on the basis that it was caused or aggravated by medication provided in treatment for IBD?

4. The RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and psychiatric evaluation of the Veteran the examiner should provide an opinion indicating whether it is at least as likely as not (a 50% or better probability) that the Veteran has a psychiatric disability that was either incurred or aggravated in service.  The examiner must explain the rationale for the opinions in detail.  The explanation of rationale must specifically include responses to the following:

a. Please identify (by medical diagnosis in accordance with DSM-IV) the Veteran's current psychiatric disability(ies).

b. Is there any evidence in the record that renders it undebatable from a medical standpoint that an acquired psychiatric disability pre-existed the Veteran's service?  If the response is yes, please identify (by diagnosis) such disability and the factual data evidencing pre- existence.

c. Is there any evidence in the record that an acquired psychiatric disability was manifested during service?  If the response is yes, please identify the factual data in the record that support such response.

d. Is there any support in the factual evidence of record for a finding that an acquired psychiatric disability that pre-existed service increased in severity during service? If the response is yes, please identify such evidence.

e. For any current psychiatric disability that is found to not have pre-existed the Veteran's active service, is there any support in the factual evidence of record for a finding that such is etiologically related to the Veteran's active service? If the response is yes, please identify the disability and the evidence that supports a nexus between the disability and service.

5. The RO should also arrange for the Veteran to be examined by an appropriate provider to determine the nature and likely etiology of his migraine headaches.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examining provider should provide an opinion indicating whether it is at least as likely as not (a 50% or better probability) that the Veteran's migraine headaches were either incurred or aggravated in service.  The examiner must explain the rationale for the opinion in detail.  The explanation of rationale must specifically include responses to the following:

a. Is there any evidence in the record that renders it undebatable from a medical standpoint that the Veteran's migraine headaches pre-existed his active service?  If the response is yes, please identify the factual data evidencing pre- existence.

b. Is there any support in the factual evidence of record for a finding that any pre-existing migraine headaches increased in severity during active service?  If the response is yes, please identify such evidence.

c. Is there any support in the factual evidence of record for a finding that any current migraine headaches that did not pre-exist service were incurred in, or are otherwise etiologically related, to the Veteran's active service?  If the response is yes, please identify such evidence.

6. The RO should then re-adjudicate the claims.  If any remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.






The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


